UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-54A NOTIFICATION OF ELECTION TO BE SUBJECT TO SECTIONS 55 THROUGH 65 OF THE INVESTMENT COMPANY ACT OF 1940 FILED PURSUANT TO SECTION 54(a) OF THE ACT The undersigned business development company hereby notifies the Securities and Exchange Commission that it elects, pursuant to the provisions of section 54(a) of the Investment Company Act of 1940 (the “Act”), to be subject to the provisions of sections 55 through 65 of the Act and, in connection with such notification of election, submits the following information: Name:Highlight Networks, Inc. Address of Principal Business Office (No.& Street, City, State, Zip Code): 7325 Oswego Road Liverpool, NY 13090 Telephone number (including area code): (315)451-4722 Name and address of agent for service of process: Alfonso Knoll Highlight Networks, Inc. 7325 Oswego Road Liverpool, NY 13090 Check one of the following: ¨ The company has filed a registration statement for a class of equity securities pursuant to section 12 of the Securities Exchange Act of 1934. Give the file number of the registration statement, or if the file number is unknown or has not yet been assigned, give the date on which the registration statement was filed: x The company is relying on rule 12g-2 under the Securities Exchange Act of 1934 in lieu of filing a registration statement for a class of equity securities under that Act. The file number of the registration as an investment company pursuant to section 8(a) of the Act, if any, of the company: Not Applicable The file number of the registration as an investment company pursuant to section 8(a) of the Act, if any, of any subsidiary of the company: Not Applicable The undersigned company certifies that it is a closed-end company organized under the laws of the State of Nevada and with its principal place of business in the State of New York; that it will be operated for the purpose of making investments in securities described in section 55(a)(1) through (3)of the Investment Company Act of 1940; and that it will make available significant managerial assistance with respect to issuers of such securities to the extent required by the Act. Pursuant to the requirements of the Act, the undersigned company has caused this notification of election to be subject to sections 55 through 65 of the Investment Company Act of 1940 to be duly signed on its behalf in the City of Liverpool and State of New York on the 7th day of November, 2013. Highlight Networks, Inc. By: Alfonso Knoll, its CEO By: /s/ Alfonso Knoll Name: Alfonso Knoll Title: Chief Executive Officer Attest: /s/ Alexandre Scheer, MD Name: Alexandre Scheer Title: Managing Member NEIMA
